 A. F. PUBLICOVER AND COMPANY573of the unrepresented employees as a fringe defect in the existing unit.It is rather late, we think, to take issue with the well-established Boardprinciple that, in any given situation, several units may be deemedappropriate, albeit one might be more appropriate than another.18Moreover, we see no valid basis for allowing the fortuity of thePetitioner's request for the more comprehensive unit to have control-ling weight.Our colleagues would, we assume, have little difficultywith directing a self-determination election among these employees,if the Petitioner had sought only to add these employees to their exist-ing unit.Accordingly, we would direct a separate election among the pre-viously unrepresented employees.16Wedo not agreethattheZiarule is inI derogation of the Board's responsibility todetermine the appropriate unitFrom its earliest days the Board has made use of theself-determination election, see,e g,Globe Machine and Stamping Company,3 NLRB 294;Armour & Company,40 NLRB 1333,and the courts have approved the validity of its use,seeN.L R B v Underwood Machinery Company,179 F.2d 118(C.A.1) ; N.L.R B. vWeyerhaeuser Company,276 F. 2d 865(C.A. 7), accord,Pittsburgh PlateGlass Companyv.N.L R B.,313 U S. 146,156, as an aid in determining appropriate units.A. F. Publicover and Company iandIndependent Union of PlantProtection Employees,Petitioner.Case No. 1-RC-6391.No-vember 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Madden, hearing offi-cer.Thereafter, on July 21, 1961, the Board having remanded theproceeding for additional evidence, the reopened hearing was heldon August 9, 14, 16, and 28, 1961, before Alvin M. Glazerman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner seeks to represent the guard employees of theEmployer, which is engaged in furnishing companies with guardand protective services.The Employer contends that the Petitioneradmits to membership employees other than guards, and is therefore1The name of the Employer appears as corrected at the hearing.134 NLRB No. 64. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecluded by Section 9(b) (3) of the Act from certification as therepresentative of a unit of guards.The Employer's contention isbased-on the representation by the Petitioner of a unit which includesfire inspectors at the General Electric Company plant in Pittsfield,Massachusetts.The Petitioner maintains that these inspectors areguards within the meaning of the Act, while the Employer contendsthat they are not.The plant protection unit of the Pittsfield plant, for which thePetitioner was certified as the bargaining representative in 1950 (CaseNo. 1-RC-1903, not published in NLRB volumes), is composed of 25guards and 9 fire inspectors, all of whom are uniformed, report tothe same location, and are under the general supervision of the chiefof plant protection.The fire inspectors, like the guards, work onthree shifts.A lieutenant of guards and a lieutenant of fire inspec-tors,who supervise their respective groups on the first shift, inter-change with each other when one is absent. On the second and thirdshifts, both groups are supervised by the lieutenant, of guards.Theprimary duties of the fire inspectors are to inspect and maintain fireequipment and to carry out -other fire prevention and firefightingduties.Occasionally, however, fire inspectors, all of whom have beenpromoted from jobs as guards, have substituted for and assisted guardsin the performance of guard duties. In addition, each year, the fireinspectors are sworn in as special police officers by the city of Pitts-field.They are thereby alzthorized to take action in the event ofviolations of the Employer's plant protection rules and misconduct byemployees.The fire inspectors report serious violations in writing tothe lieutenant of fire inspectors or to the chief of plant protection,and would be subject to reprimand in the event of failure to do so,whereas, the chief of plant protection testified, rank-and-file em-ployees would not be expected to report such matters.From theforegoing and the entire record, it is clear that an ,essential part ofthe duties and responsibilities of these fire inspectors is the enforce-ment of plant protection rules.We find, therefore, that these fireinspectors are guards within the meaning of Section 9(b) (3) ofthe Act.'Accordingly, we find, as the Petitioner contends, that it is a labororganization whose membership is limited to guards as required bySection 9(b) (3) of the Act.The Employer's motion to dismiss thepetition on the ground that the Petitioner admits to membership em-ployees other than guards is, therefore, hereby denied.We likewisedeny the Employer's motion to dismiss, raised in its brief, on theground that the Petitioner is precluded by its constitution from repre-2Boeing Airplane Company, Seattle Division,116 NLRB 1265 PERFECT T.V., INC.575senting employees in the industry in which the Employer is engaged.It is the Petitioner's willingness, rather than its constitutional ability,to represent these employees which is the controlling factor.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2 (6) and (7) of the Act.4. In accord with the agreement of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All personnel employed by the Employer at itsBoston,Massachusetts, operation, who perform police, guard, andprotection duties, excluding all nonguard personnel and all super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]3Mayfair Industries,Incorporated,126 NLRB 223.Perfect T.V., Inc.andInternational Brotherhood of ElectricalWorkers, Local Union44,AFL-CIO, Petitioner.Case No.19-RC-2727.November 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.His rulings made at thehearing are free from prejudicial error and are affirmed.Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization named below claims to represent certainemployees of the Employer.IThe Employer is engaged in Montana in the maintenance of a community TV antennasystem by which it transmits TV signals by cable to its customers. Its annual revenueis about$70,000.Paul McAdams is its president and principal owner.McAdams is alsopresident and principal owner of Yellowstone Amusement Company and Livingston Com-munity Antenna Association, herein called Yellowstone and Livingston, respectively, andis an owner and officer of Big Timber TV Cable, Inc. and Western Micro-Wave, Inc., hereincalled Big Timber and Western Micro-Wave, respectively. Like the Employer, these com-panies operate in Montana.Livingston, with an annual revenue of about $80,000, andBig Timber, whose annual revenue is about $20,000, also provide TV cable service.Yellowstone operates a radio station and has an annual revenue of about $60,000.Western Micro-Wave has microwave facilities which pick up the TV signals of major net-works originating in Salt Lake City, Utah, and relay them to the community antennas, aservice for which it is paid.The record indicates that McAdams administers the variousenterprises owned by him as a single integrated operation. In support of its unit posi-tion that the appropriate unit in this case should include such cable service repairmen asare employed by the Employer, Yellowstone, Livingston, and Big Timber, the Employer134 NLRB No. 81.